On January 21, 2010, the defendant was sentenced as follows: Count I: Twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the offense of Burglary, a felony; Count III: Twenty (20) yours in the Montana State Prison, with ten (10) years suspended, for the offense of Burglary, a felony; and Count V: Twenty (20) years in the Montana State *59Prison, with all time suspended, for the offense of Criminal Distribution of Dangerous Drugs (oxycontin and morphine), a felony. Counts I, III and V shall run concurrently with each other and consecutively to the sentence imposed in BDC-2009-20. The Court recommends the defendant be placed into the NEXUS program.
On August 5,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Connor Murphy. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 5th day of August, 2010.
DATED this 13th day of August, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.